DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is determined that “processing means” recited in claim 16 is a device itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10, 12, 16, 22, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,309,606 (hereunder Bjorkman; cited in the IDS filed on 9/15/20).
With respect to independent claim 1, Bjorkman teaches in Fig. 1 a method of detection of radiation emitted by a radiation source by a radiation detector, the method comprising:
providing at least one source of radiation 1;
providing at least one detector 2 capable of detecting radiation from the source;
causing said source to emit radiation 8 along a predetermined radiation path towards said detector as shown in Fig. 1;
via 41 as shown in Fig. 2;
measuring a duration of each such count event to determine a dead time τ in Equation 1 associated with each count event via 42; 
calculating a total dead time Noτ in Equation 1 for the measurement period as the sum of each determined dead time associated with each count event;
determining a photon count rate No in Equation 1 from the total number of count events during the measurement period; 
calculating a corrected count rate Nt in Equation 1 by applying a correction factor based on subtracting the total dead time from the measurement period.
With respect to dependent claim 2, Bjorkman teaches wherein the radiation is x-ray radiation or gamma radiation as disclosed in column 5, line 64 - 65.
With respect to dependent claim 3, Bjorkman teaches wherein the detector comprises a scintillator and a photodetector as disclosed in column 6, lines 36 – 38.
With respect to dependent claim 4, Bjorkman teaches wherein the detection of successive count events is performed by a pulse height threshold/peak analysis see column 4, lines 20 – 24.
With respect to dependent claim 5, Bjorkman teaches wherein an event is counted when a pulse amplitude rises above a predetermined measurement threshold value, a peak pulse height for the event is measured see column 6, lines 54 – 57, an event duration is measured as the time duration that the pulse amplitude remains above the measurement threshold value or alternatively for the time duration that the pulse see column 11, lines 32 – 54.
With respect to dependent claim 6, Bjorkman teaches wherein a dead time for the event is determined to be the measured event duration or a period functionally related the measured event duration see column 3, lines 52 – 59.
With respect to dependent claim 7, Bjorkman teaches wherein a cumulative count register 41 and a cumulative dead time register 42 are maintained and for each count event, the count register is incremented by one see column 7, lines 41 – 42 and the dead time register is incremented by the determined dead time in order to calculate total dead time, Bjorkman should have this limitation.
With respect to dependent claim 8, Bjorkman teaches in Equation (1) wherein at the end of the measurement period a reported total count is produced from the count register and a reported total dead time from the dead time and these are used to calculate a corrected count rate.
With respect to dependent claim 9, Bjorkman teaches  wherein the total number of count events during the measurement period is determined by: specifying a predetermined measurement window comprising an upper and lower bound for peak pulse amplitude as shown in Figs. 2 - 3, and recording a count event only for events where the pulse amplitude is between the said upper and lower bounds as shown in Figs.  2 - 3.
With respect to dependent claim 10, Bjorkman teaches wherein a plurality of detectors see column 5, lines 12 – 14 is provided.
With respect to dependent claim 12, Bjorkman teaches wherein the detector is operated at a plurality of sampling energies certain energy interval as disclosed in column 1, line 62.
With respect to independent claim 16, Bjorkman teaches in Figs. 1 – 2 an apparatus for detection of radiation emitted by a radiation source by a radiation detector, the apparatus comprising:
at least one source 1 of radiation;
at least one detector 2 capable of detecting radiation from the source; data collection and processing means as discussed above associated with the detector for:
detecting successive count events  corresponding to photons from the source detected by the detector; 
measuring a duration of each such count event to determine a dead time associated with each count event; calculating a total dead time for the measurement period as the sum of each determined dead time associated with each count event;
determining a photon count rate from the total number of count events during the measurement period; calculating a corrected count rate by applying a correction factor based on subtracting the total dead time from the measurement period.
With respect to dependent claim 22, Bjorkman teaches  a cumulative count register 41 and a cumulative dead time register 42.
With respect to dependent claim 27, as discussed above Bjorkman teaches a plurality of detectors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman.
The teaching of Bjorkman has been discussed above.
With respect to dependent claim 11, Bjorkman is silent with wherein a separate calculated correction is applied to each such detector. However, Bjorkman teaches (as discussed above) wherein a calculated correction is applied to one detector. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bjorkman so as to have separate calculated correction for each detector in order to correct desired parameter by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 14, as discussed above, Bjorkman teaches a method of claim 1 for one detector. In view of this, “a method of detection of radiation emitted by a radiation source by a multi-detector radiation detector in accordance with any preceding claim 1, the method comprising:
providing at least one source of radiation; providing a plurality of detectors capable of detecting radiation from the source;
causing said source to emit radiation along a predetermined radiation path towards each said detector; during a measurement period, for each detector separately:
detecting successive count events corresponding to photons from the source detected by the detector; measuring a duration of each such count event to determine a dead time associated with each count event;
calculating a total dead time for the measurement period as the sum of each determined dead time associated with each count event;
determining a photon count rate from the total number of count events during the measurement period; calculating a corrected count rate by applying a correction factor based on subtracting the total dead time from the measurement period” would be obvious. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 28, as discussed above, the limitation of “wherein the data analysis module is configured to apply a separate calculated KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 31, as discussed above in the rejection justification to claim 14 above.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 13, the prior art of record fails to teach or reasonably suggest:
wherein a separate calculated correction is applied at each sampling energy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larson et al. (US 4,722,793) teaches dead-time compensation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        

	8/3/2021